DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the application filed on 12/12/2019. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings submitted on 12/12/2019 are acknowledged and accepted by the Examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted have been considered by the Examiner.
Claim Objections
Claims 4, 14 are objected to because of the following informalities:  The claims recite, “the last period”, It appears that this should be changed to “a last period”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 


Claim(s) 1-6, 8-9, 12-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WONG et al. [US 20180091040 A1] in view of Yang et al. [US 20180331615 A1].
1. WONG et al. [US 20180091040 A1] discloses [Fig. 3-4], 
A synchronous rectification control circuit for controlling a switching circuit comprising a synchronous rectifier switch, the control circuit comprising:
a)    a drive circuit (U15) configured to generate a drive signal to control switching states of the synchronous rectifier switch; and
b)    a voltage regulation circuit (U14) configured to control the drive circuit when a drain-source voltage of the synchronous rectifier switch is greater than an adjustment threshold before the synchronous rectifier switch is turned off, wherein a time that the voltage regulation circuit is in the adjustment state is an adjustment time.
WONG fails to disclose, 
a voltage regulation circuit configured to control the drive circuit to adjust an amplitude of the drive signal to decrease to a preset threshold in an adjustment state.

Yang et al. [US 20180331615 A1] teaches [Figs. 1-6], the voltage regulation circuit (32) configured to control the drive circuit to adjust an amplitude of the drive signal to decrease to a preset threshold in an adjustment state. (see para. 0025-0027; 0031-0036)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of WONG to include the arrangement of Yang, because it provides improved shut-off speed for improved switching efficiency.

2.    WONG fails to disclose, The control circuit of claim 1, wherein the adjustment time changes adaptively in accordance with a change of the adjustment threshold. 

Yang et al. [US 20180331615 A1] teaches [Figs. 1-6], wherein the adjustment time changes adaptively in accordance with a change of the adjustment threshold. (see para. 0025-0027; 0031-0036)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of WONG to include the arrangement of Yang, because it provides improved shut-off speed for improved switching efficiency.
3.    WONG fails to disclose, The control circuit of claim 1, wherein the voltage regulation circuit comprises a threshold adjustment circuit configured to adjust the adjustment threshold in accordance with the adjustment time in previous periods and a predetermined time, in order to make the adjustment time equal to the predetermined time.

Yang et al. [US 20180331615 A1] teaches [Figs. 1-6], wherein the voltage regulation circuit comprises a threshold adjustment circuit configured to adjust the adjustment threshold in accordance with the adjustment time in previous periods and a predetermined time, in order to make the adjustment time equal to the predetermined time. (see para. 0025-0027; 0031-0036)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of WONG to include the arrangement of Yang, because it provides improved shut-off speed for improved switching efficiency.



Yang et al. [US 20180331615 A1] teaches [Figs. 1-6], wherein the threshold adjustment circuit is configured to adjust the adjustment threshold in accordance with the adjustment time in the last period and a predetermined time, in order to make the adjustment time equal to the predetermined time. (see para. 0025-0027; 0031-0036)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of WONG to include the arrangement of Yang, because it provides improved shut-off speed for improved switching efficiency.
5.    WONG fails to disclose, The control circuit of claim 4, wherein:
a) the adjustment threshold is increased when the adjustment time is greater than the predetermined time, and b) the adjustment threshold is reduced when the adjustment time is not greater than the predetermined time.

Yang et al. [US 20180331615 A1] teaches [Figs. 1-6], a) the adjustment threshold is increased when the adjustment time is greater than the predetermined time, and b) the adjustment threshold is reduced when the adjustment time is not greater than the predetermined time. (see para. 0025-0027; 0031-0036)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of WONG to include the arrangement of Yang, because it provides improved shut-off speed for improved switching efficiency.

6.    WONG fails to disclose,  wherein the voltage regulation circuit comprises a timer configured to obtain the adjustment time. 

Yang et al. [US 20180331615 A1] teaches [Figs. 1-6], wherein the voltage regulation circuit comprises a timer configured to obtain the adjustment time. (see para. 0025-0027; 0031-0036)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of WONG to include the arrangement of Yang, because it provides improved shut-off speed for improved switching efficiency.
8.    WONG fails to disclose, The control circuit of claim 4, wherein the voltage regulation circuit further comprises an amplitude adjustment circuit configured to adjust the drive signal in accordance with the adjustment threshold, the drain-source voltage, and the preset threshold, such that the amplitude of the drive signal is decreased to the preset threshold within the predetermined time.

Yang et al. [US 20180331615 A1] teaches [Figs. 1-6], wherein the voltage regulation circuit further comprises an amplitude adjustment circuit configured to adjust the drive signal in accordance with the adjustment threshold, the drain-source voltage (as VD_SEC is a function of the drain-source voltage), and the preset threshold, such that the amplitude of the drive signal is decreased to the preset threshold within the predetermined time. (see para. 0032)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of WONG to include the arrangement of Yang, because it provides improved shut-off speed for improved switching efficiency.

9, 17.    WONG fails to disclose, The control circuit of claim 8, wherein the amplitude adjustment circuit comprises:

b)    a second comparator configured to receive the drive signal and the preset threshold, and to generate a second control signal to maintain the amplitude of the drive signal at the preset threshold, wherein a drive control signal is generated by the first and second control signals. 

Yang et al. [US 20180331615 A1] teaches [Figs. 1-6],  
a)    a first comparator (CMP1) configured to receive the drain-source voltage (as VD_SEC is a function of the drain-source voltage) against the adjustment threshold, and to generate a first control signal to decrease the amplitude of the drive signal when the drain-source voltage (as VD_SEC is a function of the drain-source voltage) is greater than the adjustment threshold; and
b)    a second comparator (CMP2) configured to receive the drive signal and the preset threshold, and to generate a second control signal to maintain the amplitude of the drive signal at the preset threshold, wherein a drive control signal is generated by the first and second control signals. (see para. 0025-0027; 0031-0036)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of WONG to include the arrangement of Yang, because it provides improved shut-off speed for improved switching efficiency.

12.    WONG et al. [US 20180091040 A1] discloses [Fig. 3-4], A control method for a synchronous rectification control circuit comprising a synchronous
rectifier switch, the method comprising:
a)    detecting a drain-source voltage of the synchronous rectifier switch;

WONG fails to disclose, 
c) adjusting an amplitude of a drive signal for driving the synchronous rectifier switch to a preset threshold in an adjustment state when the drain-source voltage  is greater than the adjustment threshold.

Yang et al. [US 20180331615 A1] teaches [Figs. 1-6],  c) adjusting an amplitude of a drive signal for driving the synchronous rectifier switch to a preset threshold in an adjustment state when the drain-source voltage (as VD_SEC is a function of the drain-source voltage)  is greater than the adjustment threshold. . (see para. 0032) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of WONG to include the arrangement of Yang, because it provides improved shut-off speed for improved switching efficiency.
13.    WONG fails to disclose, 
The method of claim 12, wherein an adjustment time for entering the adjustment state changes adaptively in accordance with a change of the adjustment threshold.

Yang et al. [US 20180331615 A1] teaches [Figs. 1-6], wherein an adjustment time for entering the adjustment state changes adaptively in accordance with a change of the adjustment threshold.  (see para. 0025-0027; 0031-0036)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of WONG to include the arrangement of Yang, because it provides improved shut-off speed for improved switching efficiency.

14.    WONG fails to disclose, 
The method of claim 13, further comprising:

b)    comparing the adjustment time in the last period against a predetermined time to adjust
the adjustment threshold, in order to make the adjustment time equal to the predetermined time.

Yang et al. [US 20180331615 A1] teaches [Figs. 1-6], 
a)    detecting an adjustment time for entering the adjustment state; and
b)    comparing the adjustment time in the last period against a predetermined time to adjust
the adjustment threshold, in order to make the adjustment time equal to the predetermined time.   (see para. 0025-0027; 0031-0036)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of WONG to include the arrangement of Yang, because it provides improved shut-off speed for improved switching efficiency.

15.    WONG et al. [US 20180091040 A1] discloses [Fig. 3-4], The method of claim 14, further comprising:  a)    increasing the adjustment threshold when the adjustment time is greater than the predetermined time; and b)    decreasing the adjustment threshold when the adjustment time is less than the predetermined time.

16.    WONG fails to disclose, The method of claim 12, further comprising adjusting the drive signal in accordance with the adjustment threshold, the drain-source voltage and the preset threshold, such that the amplitude of the drive signal is decreased to the preset threshold within the predetermined time.


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of WONG to include the arrangement of Yang, because it provides improved shut-off speed for improved switching efficiency.

19. WONG et al. [US 20180091040 A1] discloses [Fig. 3-4], A switching circuit, comprising the synchronous rectification control circuit of claim 1, and further comprising: a)    a main power switch (M20) and a synchronous rectifier switch (M21); and b)    a main control circuit (not shown) for controlling the main power switch.





Conclusion
Allowable Subject Matter
Claim(s) 2-3, 5-7, 10-11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH) (cst).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HENRY E LEE III/Examiner, Art Unit 2838